Amendment No. 4 to Letter Agreement

This Amendment No. 4 to Letter Agreement (the "Amendment") is effective as of
February 22, 2012 (the "Amendment Effective Date") and updates that certain
letter agreement between Mark Norman ("Mr. Norman") and Zipcar, Inc. (the
"Company") dated as of October 19, 2007 (as amended on each of December 15,
2008, April 2, 2010 and December 21, 2010, the "Letter Agreement").

 1. The base salary and bonus provisions of the Letter agreement are hereby
    amended as follows:

    Effective as of January 1, 2012, your annual salary will be three hundred
    sixty five thousand dollars ($365,000) per year, to be paid in bi-weekly
    installments in the amount of $14,038.46, in accordance with the Company's
    usual payroll practices. For the fiscal year 2011 and for subsequent fiscal
    years, you are also eligible to receive a discretionary annual bonus of up
    to 60 percent (60%) of your annualized base salary."

 2. The eighth paragraph of the Letter Agreement is hereby deleted in its
    entirety and replaced with the following:

    "In the event that the Company terminates your employment without "Cause",
    or you terminate your employment with the Company for "Good Reason" (see
    definitions below), then, provided you enter into and do not revoke a
    binding release of claims in favor of the Company within 30 days of the date
    of your termination, which is reasonably acceptable to the Company, the
    Company shall pay you a lump sum severance payment in an amount equal to 12
    months of your then current monthly base salary (the "Severance Payment").
    If you terminate your employment with the Company pursuant to the terms and
    conditions applicable to resigning for Good Reason as a result of a
    reduction of your annual base salary without your prior consent, the
    Severance Payment shall be based on your monthly base salary immediately
    preceding such reduction. The Severance Payment is subject to withholding of
    such amounts, if any, relating to tax and other payroll deductions. If,
    however, your employment is terminated either by the Company without "Cause"
    or by you for "Good Reason" within twelve (12) months after a "Change of
    Control" of the Company, the Severance Payment will be increased by an
    amount equal to 100% of your targeted annual bonus for the year in which
    your employment is terminated. Your Severance Payment will be made 30 days
    following the date of your termination, provided the release has been
    properly executed and not revoked as of such date, or, if the release has
    been executed and the applicable revocation period has expired prior to the
    30th day following your termination of employment, then the Severance
    Payment may be made on such earlier date. Notwithstanding the foregoing, if
    the 30th day following your termination occurs in the calendar year
    following your termination, then the Severance Payment shall be made no
    earlier than January 1 of such subsequent calendar year. The payment of
    severance is subject to the terms set forth in Appendix A. No Severance
    Payment that may be made pursuant to this agreement that constitutes
    "nonqualified deferred compensation" within the meaning of Section 409A of
    the Internal Revenue Code and the guidance issued thereunder ('Section
    409A") may be accelerated or deferred by the Company or by you.
    Notwithstanding anything else to the contrary in this offer letter, to the
    extent that any of the payments that may be made hereunder constitute
    "nonqualified deferred compensation" within the meaning of Section 409A, and
    you are a "specified employee" upon your separation from service (as defined
    under Section 409A), any such payment shall be delayed for six months
    following your separation from service date if, absent such delay, such
    payment would otherwise be subject to penalty under Section 409A. In any
    event, the Company makes no representation or warranty and shall have no
    liability to you or to any other person if any provisions of this letter
    agreement are determined to constitute "nonqualified deferred compensation"
    subject to Section 409A but do not satisfy the requirements of that section.
    The payment of any severance is subject to the terms set forth in Appendix
    A. For purposes hereof, "Change in Control" shall mean the sale of all or
    substantially all of the capital stock (other than the issuance by the
    Company of capital stock to one or more venture capitalists or other
    institutional investors pursuant to an equity financing (including a debt
    financing that is convertible into equity) of the Company approved by a
    majority of the Board of Directors of the Company), assets or business of
    the Company, by merger, consolidation, sale of assets or otherwise (other
    than a transaction in which all or substantially all of the individuals and
    entities who were beneficial owners of the capital stock of the Company
    immediately prior to such transaction beneficially own, directly or
    indirectly, more than 50% of the outstanding securities entitled to vote
    generally in the election of directors of the resulting, surviving or
    acquiring corporation in such transaction)."

 3. Except as amended hereby, all other terms and conditions of the Letter
    Agreement shall remain in full force and effect.

IT WITNESS WHEREOF, the Company and Mr. Norman have executed this Amendment No.
4 as of the Amendment Effective Date.

ZIPCAR, INC. MARK NORMAN

By:_/s/ Scott. W. Griffith___________ /s/ Mark Norman_______________

Scott W. Griffith Mark Norman

Chairman and CEO